Exhibit 10.83

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 17th day of October, 2018 by and between Rockwell Medical, Inc., a
Michigan corporation (the “Company”), and The RBI Opportunities Fund, LLC, a
Delaware limited liability company (the “Buyer”).

 

WHEREAS:

 

A.                                    Concurrent with entering into this
Agreement, the parties are consummating the offering and sale of securities
pursuant to a Securities Purchase Agreement, dated as of October 15, 2018, by
and between the parties hereto (the “Purchase Agreement”).

 

B.                                    To induce the Buyer to purchase the
Securities under the Securities Purchase Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”) and applicable state securities
laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.                                      Definitions. Capitalized terms used and
not otherwise defined herein that are defined in the Purchase Agreement have the
meanings given to such terms in the Purchase Agreement. As used in this
Agreement, the following terms have the respective meanings set forth in this
Section 1:

 

“Advice” shall have the meaning set forth in Section 7(j).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

 

“Common Stock” means the common stock of the Company.

 

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th calendar day following the
Closing Date (or the 120th calendar day following such date in the event such
Initial Registration Statement is reviewed by the Commission including any
filing incorporated by reference therein or any pending request for confidential
treatment), (b) with respect to any additional Registration Statements which may
be

 

--------------------------------------------------------------------------------



 

required pursuant to Section 2, the 90th calendar day following the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section (or the
120th calendar day following such date in the event such additional Registration
Statement is reviewed by the Commission, including any filing incorporated by
reference therein or any pending request for confidential treatment). If the
Effectiveness Date falls on a Saturday, Sunday or other date that the Commission
is closed for business, the Effectiveness Date shall be extended to the next day
on which the Commission is open for business.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
30th calendar day following the Closing Date, and (b) with respect to any
additional Registration Statements that may be required pursuant to Section 2
hereof, the 30th calendar day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.

 

“Holder” or “Holders” means the Buyer and any subsequent holder or holders, as
the case may be, from time to time of Registrable Securities, to the extent that
such subsequent holders execute an instrument of joinder and thereby become a
party to this Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Holder of the Registrable
Securities pursuant to Section 2(a).

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and

 

2

--------------------------------------------------------------------------------



 

supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Registrable Securities” means (i) the Common Stock and Warrant Shares purchased
by the Buyer under the Purchase Agreement, and (ii) any share capital of the
Company issued or issuable with respect to the Common Stock, Warrants and
Warrant Shares acquired by the Buyer under the Purchase Agreement as a result of
any share split, share dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercises of the Warrants.

 

“Registration Statement” means each of the following: (i) the Initial
Registration Statement, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 under the Securities
Act for a primary offering.

 

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

2.                                      Registration

 

a)                                     On or prior to each Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities that are not then
registered on an existing and effective Registration Statement for an offering
to be made on a continuous basis pursuant to Rule 415. The Registration
Statement filed hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another form

 

3

--------------------------------------------------------------------------------



 

appropriate for such purpose) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) the “Plan of Distribution” in substantially the form
attached hereto as Exhibit A. The Company shall use its commercially reasonable
efforts to cause a Registration Statement filed under this Agreement to be
declared effective under the Securities Act promptly but, in any event, no later
than the Effectiveness Date for such Registration Statement, use its
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act with respect to any given Holder until the
earlier of (i) the date all Registrable Securities purchased by such Holder may
be sold under Rule 144 during any 90-day period, without being subject to any
restrictions for resale under Rule 144 (including volume or manner-of-sale
restrictions and without current public information under Rule 144), or (ii) the
date all Registrable Securities (including all Warrant Shares) have been
disposed of by such Holder (the “Effectiveness Period”).

 

b)                                     Notwithstanding the foregoing, the
Company shall be entitled to suspend the effectiveness of the Registration
Statement at any time prior to the expiration of the Effectiveness Period for up
to an aggregate of 30 consecutive Trading Days or an aggregate of 60 Trading
Days (which need not be consecutive) in any given 360-day period if the Company
furnishes to the Holder a certificate signed by the Chief Executive Officer or
equivalent senior executive officer of the Company advising the Holder of the
occurrence of any event of the kind described in Section 3(c)(ii)-(v) (a
“Registration Suspension”). The Registration Suspension shall not contain any
material, non-public information of the Company.

 

c)                                      Notwithstanding anything contained
herein to the contrary, in the event that the Commission limits the amount of
Registrable Securities that may be included and sold by the Holder in any
Registration Statement, including the Initial Registration Statement, pursuant
to Rule 415 or any other basis, the Company may reduce the number of Registrable
Securities included in such Registration Statement on behalf of the Holder in
whole or in part (such reduced number of Registrable Securities being the
“Reduction Securities”). In such event the Company shall give the Holder prompt
notice of the number of such Reduction Securities excluded and the Company will
not be liable for any damages under this Agreement in connection with the
exclusion of such Reduction Securities. The Company shall use its commercially
reasonable efforts at the first opportunity that is permitted by the Commission
to register for resale the Reduction Securities. Such new Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another form appropriate for such purpose) and shall contain (except
if otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Exhibit A. The Company shall use its
commercially reasonable efforts to cause each such Registration Statement to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the Effectiveness Date, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act during the entire Effectiveness Period, subject to
Section 7(j) hereof. Notwithstanding the foregoing, the Company shall be
entitled to a Registration Suspension for such Registration Statement.

 

4

--------------------------------------------------------------------------------



 

If: (i) the Initial Registration Statement is not filed with the Commission on
or prior to the Filing Date, (ii) the Initial Registration Statement is not
declared effective by the Commission (or otherwise does not become effective) on
or prior to the Effectiveness Date, or (iii) after the date it is declared
effective by the Commission and except as provided in Section 3(i), such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (iv) the Company fails to satisfy the
current public information requirement pursuant to Rule 144(c)(1) as a result of
which the Holder is unable to sell Registrable Securities under Rule 144 (or any
successor rule thereto) at a time when the Registration Statement is not
available for use by the Holder (any such failure or breach in clauses
(i) through (iv) above being referred to as an “Event,” and that date on which
such Event occurs being referred to as an “Event Date”), then in addition to any
other rights the Holder may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the earlier of
(1) the applicable Event is cured or (2) the Registrable Securities are eligible
for resale pursuant to Rule 144 without manner of sale or volume restrictions or
the current public information requirement, the Company shall pay to the Holder
an amount in cash, as liquidated damages and not as a penalty (“Liquidated
Damages”), equal to one percent (1%) of the aggregate purchase price paid by the
Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by the Holder. The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period, (it being understood that this sentence shall not relieve
the Company of any Liquidated Damages accruing prior to the Effectiveness Date)
and in no event shall, the aggregate amount of Liquidated Damages payable to a
Holder exceed, in the aggregate, six percent (6%) of the aggregate purchase
price paid by the Holder pursuant to the Purchase Agreement) and (2) in no event
shall the Company be liable in any thirty (30) day period for Liquidated Damages
under this Agreement in excess of one percent (1%) of the aggregate purchase
price paid by the Holder pursuant to the Purchase Agreement. The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. The Company shall not be liable for Liquidated Damages under
this Agreement as to any Registrable Securities which are not permitted by the
Commission to be included in a Registration Statement. In such case, the
Liquidated Damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted to be included in such Registration
Statement. The Effectiveness Date for a Registration Statement shall be extended
without default or Liquidated Damages hereunder in the event that the Company’s
failure to obtain the effectiveness of the Registration Statement on a timely
basis results from the failure of a Purchaser to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Date would be extended with respect to Registrable Securities
held by such Purchaser).

 

5

--------------------------------------------------------------------------------



 

3.                                      Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

a)                                     Not less than five (5) Trading Days prior
to the filing of a Registration Statement or any related Prospectus or any
substantive amendment or supplement thereto, the Company shall furnish to the
Holder copies of all such documents proposed to be filed (other than those
incorporated by reference). Notwithstanding the foregoing, the Company shall not
be required to furnish to the Holder any prospectus supplement being prepared
and filed solely to name new or additional selling security holders unless such
Holders are named in such prospectus supplement. In addition, in the event that
any Registration Statement is on a form which does not permit applicable
incorporation by reference, the Company shall not be required to furnish to the
Holder any prospectus supplement containing information included in a report or
proxy statement filed under the Exchange Act that would be incorporated by
reference in such Registration Statement if such Registration Statement were on
another form which permits incorporation by reference. The Company shall duly
consider any comments made by the Holder and received by the Company not later
than two (2) Trading Days prior to the filing of the Registration Statement, but
shall not be required to accept any such comments to which it reasonably
objects.

 

b)                                     (i) Prepare and file with the Commission
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible provide the Holder true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holder as selling stockholder
but not any comments that would result in the disclosure to the Holder of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement.

 

c)                                      Notify the Holder as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than three
(3) Trading Days prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one (1) Trading Day following the
day: (i)(A) when a Prospectus or any prospectus supplement (but only to the
extent notice is required under Section 3(a) above) or post-effective amendment
to a Registration Statement is proposed to be filed; (B) when the Commission
notifies the Company whether there will be a “review” of such Registration
Statement and whenever the Commission comments in writing on such Registration
Statement (in which case the Company shall provide true and complete copies
thereof and all written responses thereto to the Holder that pertains to the
Holder as selling

 

6

--------------------------------------------------------------------------------



 

stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has been declared effective; (ii) of any request by the Commission
or any other federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holder as selling stockholder or the Plan of
Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided, that any and all of such information shall
remain confidential to the Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding the Holder’s agreement to keep such information
confidential, the Holder makes no acknowledgement that any such information is
material, non-public information.

 

d)                                     Use its reasonable best efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

e)                                      Furnish to the Holder, without charge,
at least one (1) conformed copy of each Registration Statement and each
amendment thereto and all exhibits to the extent reasonably requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the EDGAR system.

 

f)                                       Promptly deliver to the Holder, without
charge, as many copies of each Registration Statement or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto as such
Persons may reasonably request. Subject to Section 7(j) hereof, the Company
hereby consents to the use of such Prospectus and each amendment or supplement

 

7

--------------------------------------------------------------------------------



 

thereto by the selling Holder in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

g)                                      Prior to any public offering of
Registrable Securities, use its commercially reasonable efforts to register or
qualify or cooperate with the selling Holder in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of those jurisdictions within the United States as the Holder reasonably
requests in writing to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or subject the Company to any material tax in any such jurisdiction where it is
not then so subject.

 

h)                                     Cooperate with the Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as the
Holder may request.

 

i)                                         Upon the occurrence of any event
contemplated by Section 3(c)(v), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

j)                                        The Company may require each selling
Holder to furnish to the Company a certified statement as to the number of
shares of Common Stock beneficially owned by the Holder and any Affiliate
thereof, the natural persons thereof that have voting and dispositive control
over the shares and any other information with respect to the Holder as the
Commission requests.

 

4.                                      Holder’s Obligations. Any sale of any
Registrable Securities by the Holder shall constitute a representation and
warranty by the Holder that the information regarding the Holder is as set forth
in the Prospectus delivered by the Holder in connection with such disposition,
and that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact regarding the Holder or omit to state any material
fact regarding the Holder necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading,
solely to the extent such facts are based upon information regarding the Holder
furnished in writing to the Company by the Holder for use in such Prospectus.

 

8

--------------------------------------------------------------------------------



 

5.                                      Registration Expenses. All fees and
expenses incident to the Company’s performance of or compliance with its
obligations under this Agreement (excluding any underwriting discounts and
selling commissions) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the preceding sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Principal Market on which the Common Stock is then listed for trading, and
(B) in compliance with applicable state securities or Blue Sky laws),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holder),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of the Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holder.

 

6.                                      Indemnification.

 

a)                                     Indemnification by the Company. The
Company shall, notwithstanding any termination of this Agreement, indemnify and
hold harmless the Holder, the officers, directors, agents, partners, members,
managers, stockholders and employees of the Holder, each Person who Controls the
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, partners, members,
managers, stockholders and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Exhibit A hereto for this
purpose), or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding the Holder furnished in writing to the Company
by the Holder expressly for use therein, or to the extent that such information
relates to the Holder or the Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Holder expressly for use in the Registration Statement, such Prospectus or such
form of

 

9

--------------------------------------------------------------------------------



 

Prospectus or in any amendment or supplement thereto (it being understood that
the Holder has approved Exhibit A hereto for this purpose) or (2) in the case of
an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the use
by the Holder of an outdated or defective Prospectus after the Company has
validly notified the Holder in writing (in accordance with Section 7(b) below)
that the Prospectus is outdated or defective and prior to the receipt by the
Holder of an Advice (as defined below) or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holder
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

 

b)                                     Indemnification by Holder. The Holder
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who Controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon: (x) for so long as the
Company is not a Seasoned Issuer and the prospectus delivery requirements of the
Securities Act apply to sales by the Holder, the Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding the Holder
furnished in writing to the Company by the Holder expressly for use therein, or
to the extent that such information relates to the Holder or the Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Exhibit A hereto for this purpose) or (2) in the case of an occurrence
of an event of the type specified in Section 3(c)(ii)-(v), the use by the Holder
of an outdated or defective Prospectus after the Company has validly notified
the Holder in writing (in accordance with Section 7(b) below) that the
Prospectus is outdated or defective and prior to the receipt by the Holder of an
Advice or an amended or supplemented Prospectus, but only if and to the extent
that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. In no event shall the liability of the Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by the Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

c)                                      Conduct of Indemnification Proceedings.
If any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the

 

10

--------------------------------------------------------------------------------



 

“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties pursuant to this Section 6(c). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

d)                                     Contribution. If a claim for
indemnification under Section 6(a) or 6(b) is unavailable to an Indemnified
Party (by reason of public policy or otherwise), then each Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in

 

11

--------------------------------------------------------------------------------



 

connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(b), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 6 was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), the Holder shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by the Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

7.                                      Miscellaneous.

 

a)                                     Amendments and Waivers. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holder.

 

b)                                     Notices. All notices and other
communications provided for or permitted hereunder shall be made as set forth in
Section 7.3 of the Purchase Agreement.

 

c)                                      Compliance. The Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.

 

d)                                     Assignments and Transfers by Holder. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Holder and its respective successors and assigns. The Holder may transfer or
assign, in whole or from time to time in part, to one or more persons its rights
hereunder in connection with the transfer of Registrable Securities by the

 

12

--------------------------------------------------------------------------------



 

Holder to such person, provided that the Holder complies with all laws
applicable thereto and provides written notice of assignment to the Company
promptly after such assignment is effected.

 

e)                                      Furnishing of Information. The Holder
shall furnish in writing to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably requested by the
Company to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request, including, without limitation, a customary selling
stockholder questionnaire.

 

f)                                       Assignments and Transfers by the
Company. This Agreement may not be assigned by the Company (whether by operation
of law or otherwise) without the prior written consent of the Holder; provided,
however, that in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Registrable Securities” shall be deemed to include the
securities received by the Holder in connection with such transaction unless
such securities are otherwise freely tradable by the Holder after giving effect
to such transaction.

 

g)                                      Benefits of the Agreement. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

h)                                     Counterparts; Faxes. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be delivered via facsimile or other form of
electronic communication, which shall be deemed an original.

 

i)                                         Termination of Registration Rights.
For the avoidance of doubt, it is expressly agreed and understood that (i) in
the event that there are no Registrable Securities outstanding as of a Filing
Date, then the Company shall have no obligation to file, caused to be declared
effective or to keep effective any Registration Statement hereunder (including
any Registration Statement previously filed pursuant to this Agreement) and
(ii) all registration rights granted to the Holder hereunder shall terminate in
their entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding. If not previously terminated pursuant to the
foregoing sentence, it is expressly agreed and understood that all registration
rights granted to the Holder pursuant to this Agreement shall terminate as to
the Holder on the date that is ten (10) years following the date of this
Agreement.

 

j)                                        Discontinued Disposition. The Holder
agrees by its acquisition of such Registrable Securities that, upon receipt of a
notice from the Company of the occurrence of any

 

13

--------------------------------------------------------------------------------



 

event of the kind described in Section 3(c), the Holder will forthwith
discontinue disposition of such Registrable Securities under the Registration
Statement until the Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

k)                                     Titles and Subtitles. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

l)                                         Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof but shall
be interpreted as if it were written so as to be enforceable to the maximum
extent permitted by applicable law, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. To the extent permitted by applicable law, the
parties hereby waive any provision of law which renders any provisions hereof
prohibited or unenforceable in any respect.

 

m)                                 Further Assurances. The parties shall execute
and deliver all such further instruments and documents and take all such other
actions as may reasonably be required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.

 

n)                                     Entire Agreement. This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

 

o)                                     Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court

 

14

--------------------------------------------------------------------------------



 

has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO OR ARISING
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

By:

/s/ Stuart Paul

 

 

 

 

Name:

Stuart Paul

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

THE RBI OPPORTUNITIES FUND, LLC

 

 

 

 

By:

RBI PI MANAGER, LLC, as Manager

 

 

 

 

By:

/s/ David Richmond

 

 

 

 

Name:

David Richmond

 

 

 

 

Title:

Manager

 

[Signature page to the Registration Rights Agreement]

 

16

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PLAN OF DISTRIBUTION

 

We are registering the common shares issued and issuable upon exercise of the
warrants to permit the resale of these common shares by the holders of the
common shares and warrants from time to time after the date of this prospectus.
We will not receive any of the proceeds from the sale by the selling
shareholders of the common shares. We will bear all fees and expenses incident
to our obligation to register the common shares, other than underwriting
discounts or commissions or agent’s commissions, which will be borne by the
selling shareholders.

 

The selling shareholders may sell all or a portion of the common shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the common shares
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The common shares may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

 

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

·                  in the over-the-counter market;

 

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-scounter market;

 

·                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales;

 

·                  sales pursuant to Rule 144;

 

--------------------------------------------------------------------------------



 

·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

If the selling shareholders effect such transactions by selling common shares to
or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the common shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the common shares or otherwise, the selling shareholders may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
common shares in the course of hedging in positions they assume. The selling
shareholders may also sell common shares short and deliver common shares covered
by this prospectus to close out short positions. The selling shareholders may
also loan or pledge common shares to broker-dealers that in turn may sell such
shares.

 

The selling shareholders may pledge or grant a security interest in some or all
of the warrants or common shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the common shares from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, as amended, amending, if necessary, the
list of selling shareholders to include the pledgee, transferee or other
successors in interest as selling shareholders under this prospectus. The
selling shareholders also may transfer and donate the common shares in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling shareholders and any broker-dealer participating in the distribution
of the common shares may be deemed to be “underwriters” within the meaning of
the Securities Act, and any commission paid, or any discounts or concessions
allowed to, any such broker-dealer may be deemed to be underwriting commissions
or discounts under the Securities Act. At the time a particular offering of the
common shares is made, a prospectus supplement, if required, will be distributed
which will set forth the aggregate amount of common shares being offered and the
terms of the offering, including the name or names of any broker-dealers or
agents, any discounts, commissions and other terms constituting compensation
from the selling shareholders and any discounts, commissions or concessions
allowed or reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the common shares may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the common shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

18

--------------------------------------------------------------------------------



 

There can be no assurance that any selling shareholder will sell any or all of
the common shares registered pursuant to the registration statement, of which
this prospectus forms a part.

 

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the common shares by the selling shareholders and
any other participating person. Regulation M may also restrict the ability of
any person engaged in the distribution of the common shares to engage in
market-making activities with respect to the common shares. All of the foregoing
may affect the marketability of the common shares and the ability of any person
or entity to engage in market-making activities with respect to the common
shares.

 

We will pay all expenses of the registration of the common shares pursuant to
the registration rights agreement, estimated to be $[ ] in total, including,
without limitation, Securities and Exchange Commission filing fees and expenses
of compliance with state securities or “blue sky” laws; provided, however, that
a selling shareholder will pay all underwriting discounts and selling
commissions, if any. We will indemnify the selling shareholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling shareholders will be
entitled to contribution. We may be indemnified by the selling shareholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
shareholder specifically for use in this prospectus, in accordance with the
related registration rights agreements, or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the common shares will be freely tradable in the hands of persons other
than our affiliates.

 

19

--------------------------------------------------------------------------------